DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3, 7, 9, 10, the cancellation of claims 2, 4-6 and the addition of claims 11 and 12.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of the current amendments.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
The Applicant has argued Uda does not teach a heat capacity increasing part as outlined in claim 1.
The Examiner does not agree. As was noted in the rejection of claim 1, Uda teaches a heat capacity increasing part (fig.5 #11) which is interposed between the temperature detector and the output terminal (#11 is thermally between the elements) and contacts with at least a part of the wire (wires – fig.5 #15b OR fig.6 2 wirebonds shown at right rear; at least thermally contacting #11 via the unlabeled plate connector) to increase heat capacity of the wire (based on #11 being thermally conductive [0041]). 
Amended claim 1 corresponds to previous claim 6. The rejection of claim 6 involved combining Uda with Finot. The Applicant has not disputed the combination of Uda and Finot. The rejection is therefore found to be both obvious and reasonable to one of ordinary skill in the art.
The Examiner notes the Applicant has not provided a reasoned statement explaining why the Applicant believes the Office has erred and the Remarks are therefore not considered t be adequate to rebut the rejection (MPEP 2141 IV).
The Applicant has argued Uda does not teach a heat capacity increasing part as outlined in claim 11.
The Examiner responds similarly as above regarding claim 1. Further the Examiner notes that previous claim 5 relates to claim 11. The rejection of claim 11 included the art of Kim. The Applicant has not disputed the combination of Uda and Kim. The rejection is therefore found to be both obvious and reasonable to one of ordinary skill in the art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Uda (JP 2018-194423, Applicant submitted prior art) in view of Finot (US 2007/0002927).
With respect to claim 1, Uda teaches a semiconductor laser device used for optical analysis (fig.5/6, [0001, 6]), the semiconductor laser device comprising: a semiconductor laser element (fig.5#10) that is a quantum cascade laser ([0033]); a temperature detecting element that detects temperature of the semiconductor laser element (fig.5 #14); a sub-mount mounted with the semiconductor laser element (fig.6 #31 or #12 or #12+#31); a temperature control mechanism (fig.6 #50) that contacts a bottom surface of the sub-mount (fig.6 #31 sits atop #50) and controls the temperature of the semiconductor laser element ([0050]); an output terminal that outputs an output of the temperature detecting element to an outside (fig.6 2 rear leads of group #61 on right side, [0039], shown connected via wirebonds to the upper and lower plates leading to the thermistor #14 shown in fig.5), wiring that electrically connects the temperature detecting element and the output terminal (fig.5 #15b OR fig.6 2 wirebonds shown at right rear); and a heat capacity increasing part (fig.5 #11) interposed between the temperature detecting element and the output terminal (fig.5/6 #11 is thermally between #14 and the terminal) to increase heat capacity of the wiring (fig.5/6 contacts each of the identified wires and is thermally conductive, [0041], necessarily increasing the heat capacity of the wire(s)).  Uda does not teach the wire is embedded in the sub-mount. Finot teaches a similarly packaged laser device (fig.1) wherein a temperature sensor (fig.3 #320, [0027]) is used to monitor an optical element which is attached to a submount/support (fig.3 #306) and which makes use of embedded wires (fig.3 [0028]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to embed the wires of Uda in element #11, #12 or #31 in order to mechanically protect the wires. Note that the wires embedded in at least one of #11, 12 or #31 would result in #11, 12 or 31 functioning as a/the heat capacity increasing part due to the ability to absorb heat from the embedded wires. 
With respect to claim 3, Uda teaches a cooling mechanism (fig.6 #50) that is mounted with the semiconductor laser element and for cooling the semiconductor laser element ([0050]); and a control part that uses detected temperature by the temperature detecting element to control the cooling mechanism ([0037-38], control necessary to preform outlined function of #14 + #50).  
With respect to claim 7, Uda teaches the device outlined above, including the sub-mount is a multilayer ceramic substrate (when considered #12 + #31 and each of AlN, [0036, 41]) and the wiring is configured using a wire in the multilayer ceramic substrate (when modified by Finot).   
With respect to claim 8, Uda teaches a light shielding part (fig.5 #31) that faces an end surface on a side opposite to a light emitting surface of the semiconductor laser element to shield light coming out of the end surface (#31 blocks/shields light emitted from rear face of #10 as seen via the positioning in fig.5d).  
With respect to claim 9, Uda teaches 21the temperature detecting element is provided facing an end surface on the side opposite to the light emitting surface of the semiconductor laser element (fig.5, #14 generally faces the entire laser #10 and can therefore be said to ‘face’ the back surface or at least the edge thereof without further claimed detail).  
With respect to claim 10, Uda teaches an analysis apparatus (fig.1/5/6) that analyzes a measurement target component contained in fluid (gas, [0043]), the analysis apparatus comprising: a measurement cell into which the fluid is introduced (container shown in fig.1); the semiconductor laser device that is according to claim 1 and irradiates the measurement cell with laser light (shown at fig.2); a light detector that detects laser light passing through the measurement cell (fig.2 #20); and an analysis part that uses a detected signal by the light detector to analyze the measurement target component ([0043, 53]).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uda in view of Kim (US 2015/0200730).
With respect to claim 11, Uda teaches a semiconductor laser device used for optical analysis (fig.5/6, [0001, 6]), the semiconductor laser device comprising: a semiconductor laser element (fig.5#10) that is a quantum cascade laser ([0033]); a temperature detecting element that detects temperature of the semiconductor laser element (fig.5 #14); a sub-mount mounted with the semiconductor laser element (fig.6 #31 or #12 or #12+#31); a temperature control mechanism (fig.6 #50) that contacts a bottom surface of the sub-mount (fig.6 #31 sits atop #50) and controls the temperature of the semiconductor laser element ([0050]); an output terminal that outputs an output of the temperature detecting element to an outside (fig.6 2 rear leads of group #61 on right side, [0039], shown connected via wirebonds to the upper and lower plates leading to the thermistor #14 shown in fig.5), wiring that electrically connects the temperature detecting element and the output terminal (fig.5 #15b OR fig.6 2 wirebonds shown at right rear); and a heat capacity increasing part (fig.5 #11) interposed between the temperature detecting element and the output terminal (fig.5/6 #11 is thermally between #14 and the terminal) to increase heat capacity of the wiring (fig.5/6 contacts each of the identified wires and is thermally conductive, [0041], necessarily increasing the heat capacity of the wire(s)).  Uda does not teach the heat capacity increasing part is formed of a resin having thermal conductivity and insulation.  Kim teaches a similar laser device (fig.1/2) and further teaches insulating heat flow from outside the package to a temperature measuring device (fig.15, [0097]) as well as teaching covering the temperature sensor (fig.9 #950) with a resin having thermal conductivity and insulation ([0098]; epoxy is a resin; inherently has thermal conductivity; noted as being non-conductive=insulation). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to completely coat the temperature sensor of Uda, including at least a section of the directly attached wirebond, as Kim has demonstrated that such a coating would further serve to isolate the sensor from unwanted changes ([0098]) and would function to mechanically support the wirebond connection.
With respect to claim 12, Uda, as modified by Kim, teaches the claimed invention except for the heat capacity increasing part is formed of silicone. Silicon containing epoxy is well-known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the epoxy of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’ attention to the included PTO-892 form which lists numerous related references.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828